Citation Nr: 1624249	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  06-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi.

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 

4.  Entitlement to a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009. 

5.  Entitlement to a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009. 

[The issues of entitlement to service connection for diabetes mellitus, claimed as secondary to a kidney transplant; entitlement to service connection for nerve damage to the outer left thigh, claimed as secondary to medication taken for diabetes mellitus; entitlement to service connection for hypertension; entitlement to service connection for a neck disorder; entitlement to an initial compensable rating for hemorrhoids; and entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities, are the subject of a separate decision under different docket number.] 


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984 and from December 2003 to August 2004.  He also had service in the Army Reserve from October 1984 to December 1986 and from April 1991 to August 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective August 4, 2004; continued a 10 percent rating assigned for surgical incision of the right heel; denied service connection for sleep apnea, a left calcaneal bone spur, polycystic kidney disease with secondary renal failure, and renal calculi; and declined to reopen a claim for service connection for a back disorder.  

The Veteran presented testimony at a personal before the undersigned Veterans Law Judge in August 2008.  A transcript is of record.  The Board subsequently remanded the claims referenced in the preceding paragraph in November 2008 for additional development.  

Service connection for a left calcaneal bone spur was granted in an April 2010 rating decision.  The April 2010 rating decision also assigned a 20 percent rating for service-connected surgical incision of the right heel, effective September 23, 2009.  The diagnostic criteria used to evaluate the service-connected surgical incision of the right heel were changed from those that evaluate scars (38 C.F.R. § 4.118, Diagnostic Code 7804) to those that evaluate foot injuries (38 C.F.R. § 4.71a, Diagnostic Code 5284).

In a November 2010 decision, the Board recharacterized the issues of entitlement to service connection for polycystic kidney disease and renal calculi under the heading of a kidney disability to more accurately reflect the nature of the Veteran's claimed disability.  That claim, along with the claims for service connection for sleep apnea and increased ratings for bilateral hearing loss and surgical incision of the right heel, were denied.  The Board reopened the claim for service connection for a back disability and remanded it for additional development. 

In a November 2013 decision, the Board vacated its November 2010 decision as it pertained to the issues of entitlement to service connection for sleep apnea; entitlement to service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009; and entitlement to a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009.  Those issues were remanded by the Board for further development.  The Board noted that given the fact service connection for a back disability was granted by the Board in a separate March 2012 decision, which was effectuated in a May 2012 rating decision, that part of the Board's November 2010 decision would not be vacated.  

The Veteran submitted additional evidence directly to the Board in July 2015, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to an increased rating for service-connected left calcaneal bone spur and the issues of entitlement to service connection for neurological and gastrointestinal problems as a result of receiving an anthrax vaccine during service were referred by the Board in November 2013.  There is no indication that the Agency of Original Jurisdiction (AOJ) took any action to address these issues.  Since the Board does not have jurisdiction over any of the mentioned claims, they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no competent and probative evidence that the Veteran's sleep apnea had its onset in service or is etiologically related to active military service.

2.  The Board resolves reasonable doubt in the Veteran's favor by finding that his kidney disability, to include polycystic kidney disease with renal failure and renal calculi, is etiologically related to his first period of active service.

3.  The Veteran is in receipt of the maximum rating under Diagnostic Code 7804 for surgical incision of the right heel prior to September 23, 2009.

4.  The evidence dated on or after September 23, 2009, does not show that the Veteran's surgical incision of the right heel is manifested by a scar that is deep or causes limited motion or limited function, or that it more nearly approximates the criteria for severe foot injury under Diagnostic Code 5284.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014) 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for a rating in excess of 10 percent for surgical incision of the right heel have not been met prior to September 23, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).

4.  The criteria for a rating in excess of 20 percent for surgical incision of the right heel have not been met on or after September 23, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2004 with regard to the claim for service connection for a kidney disability, and by a letter sent to the Veteran in June 2005 with regard to the claim for service connection for sleep apnea.  These letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the AOJ in October 2005.  

In regards to the claims for increased ratings involving the surgical incision of the right heel, the RO provided the Veteran pre-adjudication notice by a letter dated in October 2004, and additional notice by a July 2008 letter.  The claims were readjudicated in an April 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records, to include records from the Social Security Administration (SSA), have been obtained and associated with the file.  VA examinations were also conducted in conjunction with the claim for service connection for a kidney disability and the claims for increased ratings involving the surgical incision of the right heel.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in conjunction with the claim for service connection for a kidney disability and the claims for increased ratings involving the surgical incision of the right heel has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that no VA examination was scheduled in conjunction with the claim to establish service connection for sleep apnea.  It finds, however, that no examination or opinion is needed because there is no evidence of in-service symptoms associated with sleep apnea, no evidence of in-service occurrence of sleep apnea, and no evidence of continuity of symptomatology of sleep apnea since discharge.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There was also substantial compliance with the Board's November 2013 remand instructions, as the Veteran's comprehensive treatment records from the VA facility in Pittsburgh dated since December 2008 were obtained; VA made arrangements to obtain the Veteran's complete treatment records from Dr. S.J.A., who treated him for his kidney disease; and VA examinations were scheduled in conjunction with the claim for service connection for a kidney disability and the claims for increased ratings involving the surgical incision of the right heel.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that in a May 2014 letter, the Veteran's agent indicated that the Veteran had already submitted all of his treatment records from Dr. S.J.A.  

Since VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims being adjudicated at this time. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990); see also VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty and reasoning that the mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for sleep apnea and a kidney disability.  He testified in August 2008 that he believed his sleep apnea began in service because he mentioned on sick call during active duty in the 1980s that he woke up through different periods of the night and that he woke up tired a lot of the time, even though he would sleep most of the night, though he acknowledged that no testing was done and no diagnosis was made until after service.  The Veteran also testified that his kidney condition was first diagnosed in 1991 (after he passed a kidney stone during annual training), but that he complained of back problems during his active duty service in the 1980s, though no testing of his kidneys was done.  He also testified that he was given an anthrax vaccine and that his health deteriorated (more kidney problems and blood in his urine) after that causing him not to be sent to Iraq.  

The Veteran's service treatment records during both active duty and Reserve service are devoid of reference to complaint of, or treatment for, problems with sleep and/or a sleep disorder, to include sleep apnea.  Service treatment records from the Veteran's first period of active duty service (October 1980 to October 1984) are also devoid of reference to complaint of, or treatment for, problems involving the Veteran's kidneys and/or a kidney disorder.  The Veteran did seek treatment on numerous occasions during his first period of active duty service related to his back.  His complaints were attributed to musculoskeletal assessments.  

The post-service evidence of record indicates that the Veteran has been diagnosed with both sleep apnea and a kidney disability, to include polycystic kidney disease with renal failure and renal calculi.  The first documented evidence of a kidney problem was in 1991 and the first diagnosis of sleep apnea was in a March 2005 private treatment record of A.V.H.  

In regards to the Veteran's kidney problems noted in 1991, the evidence indicates that on June 22, 1991, during a period of active duty for training, the Veteran reported left flank pain radiating to his groin that began the night before.  It was noted at that time that the Veteran had had laser surgery for left sided kidney stones in January 1991, that fragments remained in the kidney, and that the Veteran was noted to have polycystic kidney disease confirmed by ultrasound by a nephrologist.  One fragment passed on June 9, 1991.  There is no indication that the Veteran was on active duty for training or inactive duty for training in January 1991 or June 1991.  

The Board remanded the Veteran's claim for service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi, in November 2013 in order to obtain an opinion that considered assertions raised by the Veteran's representative that certain complaints in the Veteran's service treatment records from his first period of active duty (October 1980 to October 1984) related to his back were early manifestations of his subsequently diagnosed kidney disease.  The requested opinion was first obtained in February 2015 from a nurse practitioner.  

The February 2015 examiner provided an opinion that the Veteran's kidney disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In regards to the rationale for the opinion, the examiner reported that service treatment records dated between October 1980 and October 1984 reveal flank pain, back pain, and trouble urinating, which may constitute a renal calculi history, but there was no evidence that the Veteran passed stones or had stones at that time such that it would be merely speculative on the examiner's part.  The examiner reported that the Veteran had diagnoses of renal calculi, polycystic disease, chronic kidney disease, nephrectomy, and kidney transplant and that all of these conditions except the renal calculi are associated and began in the 1990s, not while in the military.  The examiner reported that the Veteran's genetic polycystic disease damages the kidney tubules to cause kidney failure and later kidney removal and transplantation.  The nature and etiology of the Veteran's primary severe kidney disease is genetic and the etiology for kidney removal and donor kidney transplant is from the polycystic kidney disease.  The kidney stones or calculi are caused normally by calcium intake and metabolism, which form stones that cannot pass through tubules without pain and at times causing urinary tract infections.  To ascertain that the time the Veteran had flank pain, back pain, and trouble urinating from 1980 to 1984 would be merely speculative for kidney stones, but the other conditions are directly related to familial genetic component and not at all from the Veteran's time in the military.  

The February 2015 opinion focuses on the fact that the Veteran's kidney disease is genetic, and does address the question posed in the Board's November 2013 remand as to whether complaints in the Veteran's service treatment records from his first period of active duty (October 1980 to October 1984) related to his back were early manifestations of his subsequently diagnosed kidney disease.  As such, it is not afforded any probative value.  

A second opinion was obtained from the VA chief of the renal section in April 2015, who reported that the Veteran's kidney disease is due to autosomal-dominant polycystic kidney disease, an inherited form of kidney disease.  The examiner noted that the Veteran has an extensive family history of polycystic kidney disease on his maternal side with a history of kidney disease in his maternal grandfather, maternal uncles and his mother; and that given that his kidney disease is an inherited condition with progressive onset over the first three decades of life (primarily during the second and third decade), his polycystic kidney disease might have been diagnosable if looked for with radiologic tests at the time of entry into military service at age 22 in October 1980 or during his initial tour of military service.  It is not possible to determine if his complaints of flank pain and back pain at that time were correctly attributed to musculoskeletal pain, as indicated in his medical records, or were in fact referable to his polycystic kidney disease.  It is unlikely that his complaint of trouble urinating was due to polycystic kidney disease.  Urinary frequency and nocturia are frequent early manifestations of polycystic kidney disease due to loss of renal concentrating ability; however on a urinalysis in August 2004, prior to discharge from active duty, his urinary concentrating ability was intact, with a urine specific gravity of 1.022 (values >1.010 are indicative of intact urinary concentrating ability) and without evidence of hematuria.  In summary, the Veteran's kidney disease is due to an inherited disorder.  While careful radiologic testing may have permitted diagnosis at the time of entry into military service in October 1980 or during his 4 years of active service ending in October 1984, it is more likely than not that his polycystic kidney disease did not have its onset during this period.  There is no evidence that his kidney stone disease had an onset during this period of time.  Furthermore, there is no evidence that any in-service disease, event or injury during this period of time contributed to progression or worsening of his kidney disease.

The Veteran has provided a private opinion dated in June 2015 and provided by Dr. M.L., who reports being licensed and board certified in internal medicine and oncology and eligible in hematology.  Dr. L. reported reviewing the Veteran's service treatment records from 1980-1984, the Board decision, and VA examinations dated September 2009, February 2015 and April 2015.  Dr. L. reported that he could say with a reasonable amount of medical certainty that it is at least as likely as not that the Veteran's autosomal-dominant polycystic kidney disease had its onset during this period.  Dr. L. explained that the Veteran's complaints of flank pain/hypertension, as well as trouble/frequency urinating, were early manifestations of his subsequently diagnosed kidney disease.  Dr. L. noted that the medical records show that the Veteran complained of symptoms on many occasions during his active duty that, in retrospect, were related to his polycystic kidney disease.  These include May 17, 1982, record, when the Veteran complained and was evaluated for back and flank pain and was found to have high diastolic blood pressure and urine was positive for mucus.  Dr. L. explained that these are highly unusual findings for a fit young military personnel.  Dr. L. reported that these symptoms were reported and evaluated again on June 14, 1982, October 14, 1982, April 15, 1983, May 10, 1983, June 27, 1983, and June 29, 1983.  Dr. L. noted that on October 13, 1983, the Veteran  reported difficulty with urination and frequent urination (3-4x per hour) and was found to have uric acid, mucus, crystals (few), budding yeast and bacteria in the urine.  The following day, tests revealed elevated BUN, protein and albumin with A/G ration of 1.7.  Dr. L. reported that when the Veteran entered service in October 1980, he had no complaint of back pain or urinary abnormalities.  Although he did report an injury in 1973 to his back, this injury appeared to be acute and transitory with no further complications.  The Veteran was able to complete boot camp and all other rigors of military life up until complaints of flank/back pain beginning in May 1982.  

Dr. L. reported that he concurred with the VA examiner who provided the April 2015 opinion that radiologic testing may have permitted a diagnosis during the Veteran's four years of active duty.  Dr. L. noted that the Veteran had flank/lower back pain with elevated diastolic blood pressure 110/90 with mucus in his urine and continued to complain of flank/back pain up until April 1983, when he injured his back jumping from a 5 ton truck.  This back injury may have complicated the Veteran's back complaints from further investigation (i.e. radiologic testing).  The Veteran continued to have flank pain, elevated blood pressure readings, and urinary complaints with findings or uric acid, mucus crystals (few) and bacteria with budding yeast in his urine.  Dr. L. provided an opinion that it is at least as likely as not that a high sodium diet and dehydration from intense physical activity in the military aggravated his polycystic kidney disease by promoting kidney stone formation (i.e. crystals).  Dr. L. explained that polycystic kidney disease may include various symptoms, of which the Veteran had the majority: high blood pressure (diastolic), back or side pain (flank), frequent urination (3-4x per hour), kidney stones (few crystals), kidney dysfunction, urinary tract or kidney infections. Dr. L. reported that pain/symptoms from polycystic kidney disease can be temporary or persistent, mild or severe, and that in most cases, patients have no symptoms and their physical condition appears normal for many years.  Dr. L. also noted that physical checkups and blood and urine tests may not lead to early diagnosis and that because of the slow, undetected progression of cyst growth, some people live for many years without knowing they have polycystic kidney disease.  Dr. L. also noted that it was also mentionable that the symptoms the Veteran had during active duty were essentially the same as when he was officially diagnosed with polycystic kidney disease in 1991 - mainly flank/back pain and elevated diastolic blood pressure, although the kidney stones were much larger in 1991.  Therefore, it is at least as likely as not that the Veteran's symptoms in service were the early manifestations of his polycystic kidney disease.  It is also at least as likely as not that the Veteran's kidney stone disease had its onset in service as kidney stone disease is an early symptom of polycystic kidney disease.  

The preponderance of the evidence of record does not support the claim for service connection for sleep apnea.  As an initial matter, service treatment records are devoid of reference to complaint of, or treatment for, any problems with sleep and/or a sleep disorder, to include sleep apnea.  Secondly, although the Veteran has a current diagnosis of sleep apnea, there is no evidence in the VA and private medical evidence of record that this disorder was incurred in service or is related to active duty service.  The Board acknowledges the Veteran's assertion that he believed his sleep apnea began in service because he mentioned on sick call during active duty in the 1980s that he woke up through different periods of the night and that he woke up tired a lot of the time, even though he would sleep most of the night.  This assertion, however, is not corroborated by the service treatment records.  In addition, as a lay person without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion that his current sleep apnea is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In the absence of competent and probative evidence that the Veteran's sleep apnea had its onset in service or is etiologically related to active military service, service connection is not warranted and the claim must be denied.  38 C.F.R. § 3.303 (2015).  

In regards to the claim for service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi, the record contains three opinions regarding the etiology of the Veteran's kidney disease.  The Board has already determined that the February 2015 nurse practitioner's opinion is not probative.  This leaves the April 2015 VA opinion and the June 2015 private opinion provided by Dr. L.  In sum, the VA examiner indicated that it was not possible to determine if the Veteran's complaints of flank pain and back pain during his first period of active duty service were correctly attributable to musculoskeletal pain, or were in fact referable to his polycystic kidney disease, such that it was more likely than not that his polycystic kidney disease did not have its onset during the first period of active duty service.  Dr. L. determined that it is at least as likely as not that the Veteran's autosomal-dominant polycystic kidney disease had its onset during his first period of active duty service and that it is at least as likely as not that the Veteran's in-service symptoms during the first period of active duty service were the early manifestations of his polycystic kidney disease.  Both opinions are afforded high probative value, since both provided adequate rationale in support of the opinion, see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion), and the Board has no reason to favor one report over the other.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi is warranted.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was originally granted for status post surgical incision of the right heel with a 10 percent rating assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, effective December 29, 1988.  See May 1989 rating decision.  The May 1989 rating decision acknowledged that the Veteran had claimed service connection for a right heel spur that had developed in service; that he had been seen in October 1983 with an osseous mass in the posterior aspect of his right heel; that he underwent elective surgical resection of Haglund's deformity in January 1984; that the final diagnosis after surgery was retro-calcaneal exostosis of the right foot; that there were no current complaints with reference to retro-calcaneal exostosis; and that the current disability resulted from surgical scar with evidence of tenderness and possible neuroma.  In sum, the disability originally service-connected by the RO was the post-surgical scar related to the right heel retro-calcaneal exostosis; not the right heel retro-calcaneal exostosis itself.  

The Board notes that in a November 1990 rating decision, the RO proposed to reduce the 10 percent rating assigned to status post surgical incision of the right heel to zero percent; however, the 10 percent rating was subsequently continued pursuant to Diagnostic Code 7804.  See January 1992 hearing officer's decision.  The January 1992 decision specifically noted that the evidence showed that the scar was tender and painful on objective demonstration; and that there was some degree of stiffness that may be in part due to adherence to the underlying tissue.  The 10 percent rating assigned for status post surgical incision of the right heel was continued under Diagnostic Code 7804 in rating decisions dated February 1996, April 2002 and January 2003.

The Veteran filed a claim for increased rating in September 2004.  In the October 2004 rating decision that is the subject of this appeal, the RO confirmed and continued the 10 percent rating assigned for status post surgical incision of the right heel pursuant to Diagnostic Code 7804.  The RO also noted that the disability had been rated as noncompensable from December 7, 2003, to August 3, 2004.  These dates correspond to the Veteran's second period of active duty service.  

The Board remanded the claim for a rating in excess of 10 percent for status post surgical incision of the right heel in November 2008.  In an April 2010 rating decision, the RO assigned a 20 percent rating for the disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, effective September 23 2009, the date on which the Veteran had undergone a VA examination.  The RO noted that the September 2009 VA examiner reported that with respect to the service-connected surgical incision of the right heel and residuals attributed to that disability, the Veteran's right heel spur had recurred.  It was also the examiner's opinion that it was at least as likely as not that the foot mechanism that caused the original bone spur in service caused the recurrence of the right bone spur.  Without any discussion, the RO appears to have closed out the rating assigned under Diagnostic Code 7804.

In November 2013, the Board remanded this claim in order for the RO to provide an explanation as to why the diagnostic criteria used to evaluate the Veteran's service-connected surgical incision of the right heel was changed from 38 C.F.R. § 4.118, Diagnostic Code 7804, to 38 C.F.R. § 4.71a, Diagnostic Code 5284, in the April 2010 rating decision.  

In a January 2015 deferred rating, the Decision Review Officer (DRO) noted that the April 2010 rating decision incorrectly closed Diagnostic Code 7804 for surgical scar of the right heel and assigned a 20 percent evaluation under Diagnostic Code 5284 (foot injury other) where two separate evaluations were warranted.  The DRO indicated that this decision may need to be amended based on clear and unmistakable error.  In a February 2015 deferred rating decision, the DRO reported that since no explanation was provided in the April 2010 rating decision, the DRO could not determine if the decision to change the diagnostic criteria, or if the evaluation of 20 percent assigned under 5284, were clearly and unmistakably erroneous.  

Given the foregoing, the Board will determine whether the Veteran is entitled to a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009, using the rating criteria to evaluate scars, and whether the Veteran is entitled to a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009, using both the rating criteria used to evaluate scars and Diagnostic Code 5284.  

38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 evaluate scars.  During the pendency of the Veteran's appeal, the criteria for evaluating scars were amended on October 23, 2008.  The October 2008 revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, a Veteran previously rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008 and has not requested such consideration.  As such, only the criteria in effect prior to October 23, 2008, will be considered.  In pertinent part, Diagnostic Code 7804 provided a sole 10 percent rating for a superficial scar that was painful on examination.  A superficial scar is defined as one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

Diagnostic Code 5284 provides ratings of 10, 20 and 30 percent for moderate, moderately severe, and severe foot injuries, respectively.  The Board notes that the rating criteria do not define moderate, moderately severe, or severe.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

In August 2008, the Veteran testified that the right heel spur that had been surgically removed in service had grown back and caused pain and cramps in his leg daily, had made it hard to stand for more than 20 minutes, and had required the use of over-the-counter pain medication.  

The Veteran underwent a VA examination in June 2005.  He reported daily intermittent pain mainly with weight bearing and that the heel scar was slightly tender to palpitation.  There was no edema, redness, or any other treatment besides orthotics.  The Veteran reported that he could not stand for prolonged periods of time and sometimes had pain in his heel when applying the brake while driving.  Upon physical examination, there was tenderness to the heels bilaterally to the distal aspect with no swelling or redness noted.  There was no tightness to the Achilles on palpation.  There was increased pain when ambulating on the heels.  Range of motion testing revealed dorsiflexion was to 20 degrees and plantar flexion to 45 degrees with no pain, weakness, decreased endurance, or easy fatigability with repetitive range of motion to the ankles.  The diagnosis was calcaneal bone spur with chronic pain. 

The Veteran underwent a VA podiatry consult in March 2007.  He reported occasional leg cramps and pain in his heels bilaterally.  The Veteran also had significant heel pain and tenderness with palpation of the inferior plantar fascia.  He reported that while in the military he had heel spur surgery and recently it began to give him more trouble.  Objective examination revealed no erythema, edema, or ecchymosis.  The rest of the objective examination had to do with the Veteran's great toenails.  

During the September 23, 2009, VA examination, the Veteran reported that his scar was tender to touch and that he continued to have pain in his right heel area.  He stated that walking three blocks, standing ten minutes, going up or down steps, sitting, and damp days produce pain in this foot.  The Veteran indicated that he was unable to squat and that he had flare-ups of pain three times per week.  He reported redness on the sole and balls of his feet, stiffness in the morning, and weakness and instability after standing too long.  He reported difficulty bathing and dressing and that he could not cook, clean, cut the grass, or do laundry.  Range of motion testing revealed bilateral ankle dorsiflexion to 20 degrees with pain in the right heel; plantar flexion was to 45 degrees with no pain; inversion was to 30 degrees and eversion was to 20 degrees with no pain.  There was increased pain in the right heel with repetitive range of motion.  There was no increased weakness, decreased endurance, incoordination, or change in degrees following repetitive range of motion.  There was tenderness to palpation of the right heel, dorsal surface, and along the Achilles tendon.  There was no redness, warmth, or effusion.  Bilateral strength was 5/5.  Sensation was intact to monofilament and vibration bilaterally.  The scar was 7 cm long and 1 mm wide.  There was no elevation, depression, inflammation, ulceration, edema, keloid formation, adherence to underlying tissue, or underlying tissue damage.  There was no sloughing, decreased range of motion, or limited function secondary to this scar.  The scar was tender to touch.  The Veteran's gait was within normal limits and he was able to walk on his heels, toes, and do tandem walking.  There was no uneven shoe wear and he was not using any shoe inserts or walking aids.  There were no unusual corns or calluses and the Achilles tendon was in good alignment with the heel.  X-rays revealed no fracture or dislocation, ankle effusions, or erosive degenerative changes.

The Veteran underwent a VA podiatry consult in November 2009, at which time he was seen with chief complaint of bilateral foot pain.  It was noted that he had been recently diagnosed with diabetes mellitus type 2 and that he was complaining of occasional burning and tingling up to his feet, which was not particularly bothersome for him.  The Veteran presented primarily requesting inserts similar to previously dispensed custom-molded orthotics that he had received, which had greatly helped him with his heel pain.  Physical examination revealed moderate tenderness with palpation of medial calcaneal tubercle, plantar aspect of bilateral feet, as well as at the insertion of the Achilles tendon bilaterally.  There was a palpable hypertrophy of the posterior aspect of the calcaneus near the insertion of the Achilles tendon.  Manual muscle testing revealed 5/5 muscle strength in all planes including plantar flexion, dorsiflexion, inversion and eversion.  There was no pain proximal to the insertion point of the Achilles tendon along the tendon itself.  The assessment included chronic plantar fasciitis and Haglund's deformity.  

The Veteran presented to the VA outpatient podiatry clinic in May 2010 for follow-up evaluation for plantar fasciitis and Haglund's deformity, both heels.  It was noted he had diabetes mellitus and that he had received his inserts, liked them, but was having difficulty getting them into regular shoes, such that he was requesting diabetic shoes.  Physical examination revealed muscle strength of 5/5 in all groups tested, including the posterior tibial tendon.  The Veteran had pain along the insertion of the Achilles tendon and also along posterior superior aspect of calcaneus.  The plantar fascia did not appear to be tender.  Ankle joint dorsiflexion was zero degrees and plantar flexion was 20 degrees.  The assessment included resolving plantar fasciitis and Haglund's deformity.  

The Veteran presented to the podiatry clinic in October 2010 for a diabetic foot exam and evaluation of painful posterior heels bilaterally.  It was noted that he was somewhat disgruntled with his care through the VA and was seeking further service-connected compensation for his feet.  He was not interested in surgery at that time.  The Veteran also complained of an ingrown toenail at this left hallux, but refused to have it trimmed.  Physical examination revealed a palpable retrocalcaneal exostosis at the superior lateral border of the right heel, which was painful to palpation.  There was pain with compression of the Achilles tendon at its insertion.  Muscle strength was 4/5 for ankle dorsiflexion, plantar flexion, inversion, and eversion on the right.  Dorsiflexion of the right ankle was zero degrees with knee extended.  The assessment included right Haglund's deformity with insertional Achilles tendonitis.  

Physical examination during a March 2011 VA podiatry clinic visit revealed palpable retrocalcaneal exostosis at the superolateral right heel, which was significantly painful to palpation.  There was zero degrees of right ankle dorsiflexion.  With the knee extended it was zero degrees.  The assessment included insertional Achilles tendinitis, right foot, with Haglund's deformity.  

Physical examination during a June 2011 VA podiatry clinic visit revealed palpable retrocalcaneal exostosis at the superolateral right heel, which was significantly painful to palpation.  There was zero degrees of right ankle dorsiflexion.  With the knee extended it was zero degrees.  The assessment included insertional Achilles tendinitis, right foot, with Haglund's, symptomatic on occasion but not if the Veteran participated in a stretching program.  

The Veteran presented to the VA outpatient podiatry clinic in September 2011 saying that tendinitis had continued to improve when he stretched, while noting that he did not stretch every day.  He stated that an order had been placed for him to get shoe gear and inserts, but he had not received a letter.  Objective evidence revealed a palpable retrocalcaneal exostosis in the superior lateral right and left calcaneus, which were painful to palpation.  There was less than 10 degrees of dorsiflexion with the knee flexed and extended bilaterally per Silfverskiold test.  The assessment included insertional Achilles tendinitis, bilaterally, with Haglund's, symptomatic on occasion.  

The Veteran returned to the VA podiatry clinic in December 2011 reporting that his insertional Achilles tendonitis and Haglund's deformities still hurt occasionally, but it was a pain he could live with and was bearable.  Custom inserts and diabetic shoe gear had helped.  There was objective evidence of a palpable retrocalcaneal exostosis on the posterior aspect of the bilateral calcaneus, which was mildly tender to palpation.  The assessment was insertional Achilles tendonitis with Haglund's deformity and insulin-dependent diabetes.  

An April 2012 VA podiatry note indicates that the Veteran had occasional pain in his Achilles tendon and had Haglund's deformities; that he had related on several visits that the pain was bearable and he could live with it; and that he had been offered physical therapy and surgery in the past, but deferred at that time.  Physical examination revealed a palpable retrocalcaneal exostosis in the posterior aspect of bilateral calcanei, which was not significantly tender that day.  The assessment included insertion Achilles tendonitis/Haglund's deformity.  

An October 2014 VA podiatry note indicates that the Veteran had bilateral Haglund deformity but did not want to have any intervention for it.  Physical examination revealed palpable prominences at the posterior aspect of the Achilles, bilaterally, left worse than right, which were nontender.  The assessment included bilateral Haglund deformity with left worse than right.  

The Veteran underwent a VA foot conditions Disability Benefits Questionnaire (DBQ) in February 2015, pursuant to the Board's November 2013 remand.  The diagnosis was right heel spur/removal and the diagnoses associated with the claimed condition included right degenerative arthritis and right heel spur/removal residual scar.  The examiner reported that the Veteran had heel spurs and now arthritis of the foot per x-ray.  The Veteran denied pain and flare-ups that impacted the foot's function.  He also denied any functional loss or functional impairment of the right foot.  The examiner indicated that the Veteran did not have pain on use of the feet; pain on manipulation of the feet; or characteristic callouses.  There was also no indication of swelling on use.  He wore bilateral orthotics but remained symptomatic.  The Veteran also did not have extreme tenderness of plantar surfaces on one or both feet; decreased longitudinal arch height of one or both feet on weight-bearing; marked pronation of one or both feet; "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet; or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  In addition, there was no objective evidence of marked deformity of one or both feet; the weight-bearing line did not fall over or medial to the great toe for either foot; and there was no lower extremity deformity causing alteration of the weight-bearing line.  The Veteran did not have Morton's neuroma; metatarsalgia; hammertoe; symptoms due to a hallux valgus condition or hallux rigidus; acquired pes cavus (clawfoot); or malunion or nonunion of tarsal or metatarsal bones.  The examiner also specifically noted that the Veteran did not have any residual signs or symptoms due to the in-service right foot surgery.  Physical examination revealed right foot pain, but the pain did not contribute to functional loss.  The examiner explained that the Veteran was able to ambulate related to service-connected right foot and that it was left foot pain that caused the Veterans to require the use of a cane.  There was no functional loss, but pain was a limiting factor.  The pain was on weight-bearing on both feet.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time; and there was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  The right foot scar was not painful or unstable and did not have a total area equal to or greater than 39 square cm (6 square inches).  A February 2015 x-ray of the right foot showed postsurgical change in the posterior calcaneus; small plantar calcaneal and Achilles spurs; and mild narrowing at the first metatarsophalangeal joint and the distal interphalangeal joints of all digits.  There was no acute fracture, dislocation, lytic or blastic lesion is seen and bone density was normal.

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009, under Diagnostic Code 7804 (prior to the October 23, 2008, amendments).  This is so because the currently assigned 10 percent rating is the maximum rating allowed under Diagnostic Code 7804 such that the assignment of a rating in excess of 10 percent is impossible under this diagnostic criterion.

The Board has considered the other diagnostic criteria related to scars (prior to the October 23, 2008, amendments) to determine whether an increased rating is warranted for the service-connected surgical incision of the right heel under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic codes, however, are simply not applicable to the Veteran's service-connected surgical incision of the right heel as the scar does not cause disfigurement of the head, face or neck (Diagnostic Code 7800) and there is no evidence the scar is deep or causes limited motion (Diagnostic Code 7801); is superficial without causing limited motion (Diagnostic Code 7802); is superficial and unstable (Diagnostic Code 7803); or limits the right heel's function (Diagnostic Code 7805).  In fact, neither the Veteran's August 2008 testimony, nor the medical evidence of record dated prior to September 23, 2009, contains any specific assertions or findings pertaining to the surgical incision of the right heel.  

The preponderance of the evidence of record also does not support the assignment of a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009, under the rating criteria used to evaluate scars (prior to the October 23, 2008, amendments)  See Schafrath, 1 Vet. App. at 593.  Ratings in excess of 20 percent are provided under Diagnostic Codes 7800 and 7801, but those diagnostic criteria do not apply in the instant case because the service-connected surgical incision of the right heel does not cause disfigurement of the head, face or neck (Diagnostic Code 7800) and there is no evidence the scar is deep or causes limited motion (Diagnostic Code 7801).  Rather, the September 2009 VA examiner reported that although the scar was tender to touch and measured 7 cm long and 1 mm wide, it was not elevated, depressed, inflamed, or ulcerated and there was no edema, keloid formation, adherence to underlying tissue or damage to the underlying tissue, sloughing, or decreased range of motion.  The Board also notes that the medical evidence dated after September 23, 2009, does not reveal that the Veteran has sought any treatment related to the scar, and that the February 2015 VA examiner reported that the right foot scar was not painful or unstable.  The Board also notes that Diagnostic Code 7805 (prior to the October 23, 2008, amendments) also does not apply because the September 2009 VA examiner specifically indicated that there was no limited function secondary to the scar.  

Lastly, the preponderance of the evidence of record does not support the assignment of a rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009, under Diagnostic Code 5284.  As noted above, a 30 percent rating is provided under this diagnostic criterion for severe foot injury.  The Board acknowledges the subjective and objective evidence of right heel pain and the objective evidence of tenderness involving the right heel, right foot dorsal surface, and right Achilles tendon.  The tenderness was reported as moderate during the November 2009 podiatry consult, as mild during the December 2011 podiatry clinic visit, and as not significant during the April 2012 podiatry clinic visit.  Moreover, the Veteran was able to walk on his heels during the September 2009 VA examination; strength testing was normal during the September 2009 VA examination and when the Veteran sought treatment from the VA podiatry clinic in November 2009 and May 2010, and was only slightly diminished during an October 2010 podiatry clinic visit; and the February 2015 VA examiner specifically reported that there was no objective evidence of marked deformity of the right foot and that the foot pain did not contribute to functional loss.  In addition, although the February 2015 VA examiner determined that the Veteran had right foot heel spurs and now arthritis on x-ray, the x-ray report indicated that the degenerative changes were mild.  For these reasons, the Board does not find that the Veteran's service-connected surgical incision of the right heel more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5284.  

In sum, the preponderance of the evidence dated on or after September 23, 2009, supports the currently-assigned 20 percent rating for the service-connected surgical incision of the right heel.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected surgical incision of the right heel disability picture is not so unusual or exceptional in nature as to render the currently-assigned 10 and 20 percent ratings inadequate at any time during the period on appeal.  The Veteran's service-connected surgical incision of the right heel disability is evaluated under the schedule of ratings for the skin in effect prior to October 23, 2008, and the schedule of ratings for the foot, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. §§ 4.71a, 4.118.  The Veteran's surgical incision of the right heel is manifested by subjective and objective evidence of pain and objective evidence of tenderness and arthritis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the currently-assigned 10 and 20 percent ratings.  Ratings in excess of those currently assigned are provided for certain scar and foot manifestations, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently-assigned 10 and 20 percent ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

Service connection for sleep apnea is denied.  

Service connection for a kidney disability, to include polycystic kidney disease with renal failure and renal calculi, is granted.  

A rating in excess of 10 percent for surgical incision of the right heel prior to September 23, 2009, is denied.

A rating in excess of 20 percent for surgical incision of the right heel on or after September 23, 2009, is denied.  


REMAND

The Board remanded the claim for an initial compensable rating for bilateral hearing loss in November 2013 in pertinent part for additional VA treatment records to be obtained.  In review of the records obtained, an October 25, 2012, VA audiology consult noted that the Veteran's hearing was last evaluated in 2009; that results of audiological evaluation revealed a normal hearing sensitivity through 2000 Hertz with a mild to moderate sensorineural hearing loss bilaterally at 3000 to 8000 Hertz; and that the results were consistent with previous exam in 2009.  The actual audiometric results are not of record and must be obtained on remand.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiometric results of the testing conducted during the October 25, 2012, VA audiology consult.  

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


